Name: Commission Regulation (EEC) No 2318/89 of 28 July 1989 amending Regulation (EEC) No 1764/86 on minimum quality requirements for tomato-based products eligible for production aid
 Type: Regulation
 Subject Matter: consumption;  plant product;  agricultural policy;  foodstuff
 Date Published: nan

 Avis juridique important|31989R2318Commission Regulation (EEC) No 2318/89 of 28 July 1989 amending Regulation (EEC) No 1764/86 on minimum quality requirements for tomato-based products eligible for production aid Official Journal L 220 , 29/07/1989 P. 0049 - 0050 Finnish special edition: Chapter 3 Volume 30 P. 0028 Swedish special edition: Chapter 3 Volume 30 P. 0028 *****COMMISSION REGULATION (EEC) No 2318/89 of 28 July 1989 amending Regulation (EEC) No 1764/86 on minimum quality requirements for tomato-based products eligible for production aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (1), as last amended by Regulation (EEC) No 1125/89 (2), and in particular Article 6 (4) thereof, Whereas unpeeled tomatoes, whole or non-whole (crush or pizza sauce), of CN subheading ex 2002 10 were included in the list of products eligible for production aid contained in Annex I, Part A, of Regulation (EEC) No 426/86 by Council Regulation (EEC) No 1125/89; whereas minimum quality standards should therefore also be defined for the products in question, based on traditional and fair manufacturing processes; whereas the qualitative requirements laid down by this Regulation constitute supplementary rules for the application of the production aid scheme further to the provisions adopted by Commission Regulation (EEC) No 1599/84 of 5 June 1984 laying down rules for the application of the system of production aid for products processed from fruit and vegetables (3); as last amended by Regulation (EEC) No 2260/89 (4); Whereas it is necessary to amend Commission Regulation (EEC) No 1764/86 (5); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1764/86 is hereby amended as follows: 1. Title I is replaced by the following: 'TITLE I Requirements for peeled and unpeeled tomatoes Article 3 For the purposes of this Title, "peeled tomatoes" means: - peeled frozen tomatoes, whole or non-whole, and - peeled preserved tomatoes, whole or non-whole, as defined in Article 1 of Regulation (EEC) No 1599/84; "unpeeled tomatoes" means: unpeeled preserved tomatoes, whole or non-whole, as defined in Article 1 of the abovementioned Regulation. Article 4 1. Only the following ingredients may be added to peeled or unpeeled tomatoes: - water, - tomato juice, - tomato concentrate, - common salt (sodium chloride), - natural spices, aromatic herbs and their extracts, and natural aromas. As additives in the manufacture of peeled or unpeeled tomatoes only citric acid (E 330) and calcium chloride (509) may be used. 2. The quantity of added common salt must not exceed 3 % of the net weight and when calcium chloride is added, total calcium-ion content must not exceed 0,045 % in whole style and 0,080 % in non-whole style. When determining the quantity of added common salt, the natural content of chlorides shall be considered as equal to 2 % of the dry weight content. 3. Added tomato juice and tomato concentrate shall meet the minimum requirements laid down in Title II. Article 5 1. Peeled and unpeeled tomatoes shall be free from flavours and odours foreign to the product and their colour shall be characteristic for the variety used, properly processed. 2. Peeled tomatoes shall be virtually free from peel. The peel of unpeeled tomatoes shall be virtually intact. Whole peeled and unpeeled tomatoes shall also be virtually free from blemished units. 3. The mould count of preserved tomatoes (the tomatoes and the covering liquid) shall not exceed 50 % positive fields and the pH level shall not exceed 4,5. Article 6 1. The products shall be considered as complying with Article 5 (2) when the following tolerances for defects are not exceeded: - blemishes: 35 cm2 aggregate area; - presence of peel (peeled tomatoes): - whole style: 300 cm2 aggregate area, - non-whole: 1 250 cm2 aggregate area; - absence of peel (unpeeled tomatoes): - whole style: 300 cm2 aggregate area, - non-whole: 1 250 cm2 aggregate area. The tolerances fixed are per 10 kg net weight. 2. For the purposes of paragraph 1: (a) 'blemishes' means areas into which lesions on the surface have penetrated and as a result thereof contrast strongly in colour or texture with the normal tomato tissue and should normally have been removed during processing; (b) 'peel' means both peel adhering or not adhering to the tomato flesh and peel found loose in the container. Article 7 1. In respect of peeled or unpeeled preserved tomatoes, the tomatoes and covering liquid in a container shall occupy not less than 90 % of the water capacity of the container. 2. The drained net weight of whole peeled or unpeeled preserved tomatoes shall on average be at least equal to 56 % of the water capacity, expressed in grams, of the container. 3. When peeled or unpeeled preserved tomatoes are packed in glass containers the water capacity shall be reduced by 20 ml before the percentages referred to in paragraphs 1 and 2 are calculated.' 2. In Article 13 (1) of Title IV, 'peeled tomatoes' shall be replaced by 'peeled and unpeeled tomatoes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 49, 27. 2. 1986, p. 1. (2) OJ No L 118, 29. 4. 1989, p. 29. (3) OJ No L 152, 8. 6. 1984, p. 16. (4) OJ No L 216, 27. 7. 1989, p. 46. (5) OJ No L 153, 7. 6. 1986, p. 1.